      0:20-cv-03110-PJG            Date Filed 05/13/21   Entry Number 24      Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

CLIFF E. MCCALL,                              )   Civil Action No. 0:20-cv-03110-PJG
                                              )
                      Plaintiff,              )
                                              )
             v.                               )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
                      Defendant.              )

                                              ORDER

       AND NOW, this 13th day of May, 2021, upon consideration of the Acting Commissioner’s

Motion to Remand, it is hereby

                                            ORDERED

that such motion is granted and this action is remanded to Defendant for further evaluation under

sentence four of 42 U.S.C.§ 405(g). On remand, the administrative law judge (ALJ) will re-

evaluate and discuss all relevant medical evidence; re-evaluate the medical opinions, more

specifically, explain how supportability and consistency factors were considered in determining

the persuasiveness of the medical source opinions; and re-evaluate the claimant’s RFC. The ALJ

will offer the claimant the opportunity for a hearing because testimony from a medical expert may

be warranted, as well as testimony from a vocational expert based on a revised RFC.




                                              __________________________________________
May 13, 2021                                  Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
